Citation Nr: 0732407	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Heath Care System of Northern 
California 


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a non-VA medical facility on April 7, 2004.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1964 to September 1966.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in February 2005 of the 
Department of Veterans Affairs (VA) Health Care System of 
Northern California.  

In March 2006, the veteran failed to appear for a scheduled 
hearing before the Board.  


FINDINGS OF FACT

1. On April 7, 2004, the veteran received emergency room 
medical services for lacerations near his right eye, a 
nonservice-connected disability, at a non-VA medical 
facility, for which he incurred medical expenses.

2. At the time of receiving treatment at the non-VA facility, 
the lacerations did not place the veteran's health in serious 
jeopardy, and neither serious impairment to bodily functions 
nor serious dysfunction of any bodily organ or part was 
demonstrated.    


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred at a non-VA medical facility on April 7, 
2004, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. § 17.1002 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Where the law, and not the underlying facts or development of 
the facts, is dispositive, the VCAA notice does not apply.  
Manning v. Principi, 16 Vet. App. 534 (2002).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Payment or reimbursement for emergency services for a 
nonservice-connected condition in a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1002.  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);



(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).



Factual Background

On April 7, 2004, at Kaiser Permanente's emergency room in 
Richmond, California, the veteran had stitches for two 
lacerations, one in the brow line over the right eye and the 
other underneath the right eye.  

Kaiser records show that on that day of the treatment at 
about 4 p.m. the veteran was on a fishing pier when he 
tripped and fell on a rock, suffering the lacerations and he 
arrived at the emergency room at 4:56 p.m.  

In his notice of disagreement, dated in May 2005, the veteran 
explained that he sustained his injury while fishing with his 
friend and went back to his aunt's home which was seven to 
eight minutes away from where he was fishing.  He noted that 
he specifically inquired about the nearest VA hospital and 
was informed that it was in San Francisco.  The veteran 
contends that they did not have time to find the exact 
location of the VA hospital and instead he went to the Kaiser 
Hospital, which was 3 blocks from his aunt's home.

In April and June 2005, two registered nurses determined that 
the veteran's injury of April 7, 2004, was non-emergent and a 
VA facility was available. 

At the time of the emergency care, the veteran did not have 
an adjudicated service-connected disability.  In his 
substantive appeal, the veteran stated that the Kaiser 
facility said they would treat him and bill VA.  The veteran 
claimed that he was unaware of VA's policy for receiving 
emergency treatment at a non-VA facility.  

Analysis

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

Under 38 C.F.R. § 17.1002, implementing the Veterans 
Millennium Health Care and Benefits Act, emergency services 
exist where treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity, including 
severe pain, that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. 
§ 17.1002(b).

The record shows that when the veteran sustained the injury 
at around 4:00 p.m. he did not directly go to the hospital 
but instead went with his friend to his aunt's home, which 
was about 8 minutes from the site of his accident.  From his 
relative's residence, he went to the emergency room, which 
was 3 blocks away, and did not arrive at the hospital until 
nearly 1 hour after his injury.  Additionally, the record 
shows that 2 registered nurses determined that the veteran's 
injury did not constitute an emergency situation and that a 
VA medical facility was available. 

An emergency medical condition exists if the health of the 
individual is in serious jeopardy, there is serious 
impairment of bodily functions, or serious dysfunction of any 
bodily organ or part.  38 C.F.R. § 17.1002(b). 

The two lacerations did not place the veteran in serious 
jeopardy and his actions after the injury show he did not 
seek immediate medical care.  Moreover, two lacerations did 
not affect a bodily function or cause a serious dysfunction 
of any bodily organ or part. 

As payment or reimbursement for emergency services for a 
nonservice-connected disability at a non-VA facility is 
authorized only if all conditions under 38 C.F.R. § 17.1002 
are met, and as a emergency medical condition under 38 C.F.R. 
§ 17.1002 has not been demonstrated, VA cannot by operation 
of law pay or reimburse the veteran for the emergency 
services.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and entitlement to payment or 
reimbursement by VA for medical services for a nonservice-
connected disability incurred at a Kaiser medical facility, a 
non-VA facility, on April 7, 2004, under 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002, is not established. 38 U.S.C.A. § 
5107(b).


ORDER

Payment or reimbursement for medical expenses incurred at a 
non-VA medical facility on April 7, 2004, is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


